      Case 1:19-cr-00463-DLC Document 246 Filed 02/23/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               19cr463 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
DAVID MALEH,                           :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Because of the pandemic, the assignment of a reconfigured

courtroom for the conduct of a jury trial is a centrally-

controlled function.    A December 11, 2020 Order notified the

parties that the trial in this action would commence with jury

selection on March 16, 2021 in one of those centrally-assigned

courtrooms.   The Order required the Voir Dire requests and

Requests to Charge to be submitted by noon on March 9 and

scheduled the final pretrial conference for March 12 at 10 a.m.

     On February 8, the Government requested that a change-of-

plea hearing be scheduled.     The Government noted that the plea

would involve the transfer of an indictment from the Southern

District of Florida to the Southern District of New York

pursuant to Rule 20.    Counsel were informed that the Court would

arrange for a conference to occur on March 5.

     Defense counsel has informed this Court’s Chambers of

difficulties in arranging to meet with her client, who is housed
         Case 1:19-cr-00463-DLC Document 246 Filed 02/23/21 Page 2 of 2


at the Metropolitan Correctional Center, to discuss a plea

agreement.     As of today, no Rule 20 transfer has been received.

Accordingly, it is hereby

     ORDERED that the Government shall advise the Court in a

written letter filed on ECF by noon on February 25 of the status

of the Rule 20 transfer.

     IT IS FURTHER ORDERED that the Government shall assist

defense counsel in arranging with the Bureau of Prisons for an

in-person, telephone or videoconference meeting this week with

her client.

     IT IS FURTHER ORDERED that the Government shall advise the

Court by noon on February 25 in a written letter filed on ECF of

the schedule for defense counsel and the defendant to confer.

Dated:       New York, New York
             February 23, 2021


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                       2
